Name: Regulation (EEC) No 603/72 of the Commission of 24 March 1972 on the buyer to be taken into consideration when determining the value of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 156 Official Journal of the European Communities 25.3.72 Official Journal of the European Communities No L 72/17 REGULATION (EEC) No 603/72 OF THE COMMISSION of 24 March 1972 on the buyer to be taken into consideration when determining the value of goods for customs purposes if the price paid or payable which is declared as a basis for determining the value for customs purposes is made to a buyer established in the customs territory of the Community ; whereas a buyer should be so regarded if he has his residence or place of business therein ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Customs Valuation Committee; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/68 1 of 27 June 1968 on the valuation of goods for customs purposes, and in particular Articles 1 , 9 and 17 thereof; Whereas Article 1 ( 1 ) of that Regulation lays down that for the purpose of applying the Common Customs Tariff the value for customs purposes of the goods imported shall be taken to be the price which they would fetch ; whereas, pursuant to paragraph 2 of that Article, it is assumed that 'the goods are delivered to the buyer at the place of introduction into the customs territory of the Community' and that 'the seller bears all costs, charges and expenses incidental . . . to the delivery of the goods at the place of introduction'; Whereas it can be inferred from those provisions that the concept of the normal price implies a sale concluded with a view to the importation of the goods into the customs territory of the Community and to their integration in the economy of that territory ; Whereas the facts necessary for the practical application of such principles can be established only For the purposes of applying the provisions of Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes, and without prejudice to the other conditions set out in that Regulation, the price paid or payable shall be accepted as the value for customs purposes only if it has been made on a sale to a buyer established in the customs territory of the Community. Article 2 This Regulation shall enter into force on 1 April 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1972. For the Commission The President S. L. MANSHOLT 1 OJ No L 148 , 28.6:1968, p . 6.